             Case 1:21-cv-00251-SAB Document 7 Filed 02/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                                     UNITED STATES DISTRICT COURT

10                                     EASTERN DISTRICT OF CALIFORNIA

11

12   JEFFREY BARBOSA,                                     1:21-cv-00251-SAB (PC)
13                        Plaintiff,                      ORDER TO SUBMIT SIGNED APPLICATION
                                                          TO PROCEED IN FORMA PAUPERIS OR
14             v.                                         PAY FILING FEE WITHIN THIRTY (30)
                                                          DAYS
15   NKIRUKA NDU, et al.,
16                        Defendant.
17

18             Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983, together with an application to proceed in forma pauperis pursuant to 28 U.S.C.

20   § 1915. However, Plaintiff’s application to proceed in forma pauperis is deficient in that it does

21   not include Plaintiff's required original signature. Each document submitted for filing must

22   include the original signature of the filing party or parties. Local Rule 131; F.R.C.P. 11(a).

23             Accordingly, IT IS HEREBY ORDERED that:

24             Within thirty (30) days of the date of service of this order, Plaintiff shall re-submit the

25   enclosed application to proceed in forma pauperis, with Plaintiff's original signature, or in the

26   alternative, pay the $402.00 filing fee for this action.

27   /////

28   /////
                                                          1
        Case 1:21-cv-00251-SAB Document 7 Filed 02/26/21 Page 2 of 2


 1            Failure to comply with this order will result in dismissal of this action.

 2
     IT IS SO ORDERED.
 3

 4   Dated:     February 26, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
